 1
 2
 3
 4
 5
 6
 7
 8
 9                              UNITED STATES DISTRICT COURT

10                            EASTERN DISTRICT OF CALIFORNIA

11   PAUL CLARK and CHARLES                        Case No. 1:18-cv-00899-AWI-EPG
     WILLIAMS, individually, and on behalf of
12   other members of the general public
     similarly situated,                           ORDER GRANTING STIPULATION
13                                                 REQUESTING 30 DAYS’ EXTENSION OF
                       Plaintiffs,                 DEADLINES RE EXPERT WITNESS
14                                                 DISCLOSURES FOR CLASS
     v.                                            CERTIFICATION
15
     QG PRINTING II, LLC, a Connecticut
16   limited liability company;
     QUAD/GRAPHICS, INC., a Wisconsin
17   corporation; and DOES 1 through 10,
     inclusive,
18
                        Defendants.
19
20
21
22
23
24
25
26
27
28
                                                                    CASE NO 1:18-CV-00899-AWI-EPG
             ORDER GRANTING STIPULATION REQUESTING EXTENSION OF EXPERT DISCLOSURE DEADLINES
 1                                               ORDER

 2           Plaintiff Paul Clark (“Plaintiff”) and Defendants QG PRINTING II, LLC and

 3   QUAD/GRAPHICS, INC. (“Defendants”) (collectively “the Parties”), submitted their Joint

 4   Statement and Stipulation requesting that the Court extend the deadline for the parties to file

 5   expert witness disclosures in this action for a period of thirty (30) days. Having considered the

 6   Parties’ Stipulation, the Court ORDERS as follows:

 7           1.     The Parties’ Stipulation is hereby GRANTED.

 8           2.     The deadline for the parties to file Expert Witness Disclosures for Class

 9   Certification shall be extended by thirty (30) days. The new deadline for filing Expert

10   Witness Disclosures for Class Certification shall be August 26, 2019;

11           3.     The new deadline for parties to file any Rebuttal Expert Witness Disclosures

12   for Class Certification shall be October 7, 2019;

13           4.     The new deadline for parties to file a Reply re Expert Witness Disclosures for

14   Class Certification shall be October 18, 2019; and

15           5.     The deadline to file Motions for Class Certification shall remain October 18,

16   2019.

17
18   IT IS SO ORDERED.
19
        Dated:     July 26, 2019                              /s/
20                                                       UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                               Page 1                  CASE NO 1:18-CV-00899-AWI-EPG
              ORDER GRANTING STIPULATION REQUESTING EXTENSION OF EXPERT DISCLOSURE DEADLINES
